DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Response to Amendment
Claims 1, 3-9, 11, 12, and 16 have been amended.  Claims 2 and 13 have been canceled.  Claims 1, 3-12, and 14-16 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues 35 USC §101 Rejection, starting pg. 7 of Remarks (footnotes omitted):

II. Claims 1-12 and 14-16 Define Patent Eligible Subject Matter Under 35 U.S.C. § 101

Claims 1-12 and 14-16 stand rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. Office Action at pages 2-6. Applicant submits that claims 1-12 and 14-16 recite patent-eligible subject matter under 35 U.S.C. § 101. Support for the amendments can be found in the Specification and no new matter is added.

The analysis to evaluate claims for subject matter eligibility under 35 U.S.C. § 101 is a two-step process. The first step (“Step 1”) is to determine whether the claim is directed to one of the four patent-eligible subject matter categories. M.P.E.P. § 2106. The second step (“Step 2”) is to determine whether the claims are not wholly directed to subject matter encompassing a judicially recognized exception (e.g., law of nature, natural phenomena, or abstract idea). M.P.E.P. § 2106. In Mayo Collaborative Servs. v. Prometheus Labs., 182 L. Ed. 2d 321 (2012) (Mayo) and Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 8. Ct. 2347 (Jun. 19, 2014) (Alice), the Supreme Court set forth a two-part framework (“Step 2A” and “Step 2B”) for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. Most recently, on January 7, 2019, the USPTO issued its 20/9 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, available at https://www.govinfo. gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (Jan. 7, 2019) (“2019 PEG”), which sets forth current Office procedures for determining whether a patent claim is directed to an abstract idea under Step 2A of the USPTO’s Subject Matter Eligibility Guidance.

The 2019 Revised Guidance changes the subject matter eligibility procedures in two ways. Under the first prong of Step 2A (“Prong 1”), a claim should not be treated as abstract if it does not fall into one of three enumerated categories: mathematical concepts, certain methods of organizing human activity, and mental processes. 20/9 PEG at 52'. Under the second prong of Step 2A (“Prong 2”), a claim is not abstract if the idea is integrated into a practical application. Id. at 53. As explained below, Applicant submits that claims 1-12 and 14-16 define patent eligible subject matter under the 2019 PEG.

A. The Claims Do Not Correspond to One of the Categories of Abstract Ideas Set Forth in the 2019 PEG

As noted above, claims that do not fall within one of the three categories of abstract ideas (“mathematical concepts,” “certain methods of organizing human activities,” and “mental processes”) should not be treated as reciting abstract ideas.” /d. at 53. In the Office Action, the Office alleges that the claims are grouped within “certain methods of organizing human activity.” Office Action at 19. The Office has alleged that the claimed subject matter falls within at least one of the groupings of methods of organizing human activity as it involves “a fundamental economic practice.” Office Action at 19. Applicant respectfully disagrees.

Beginning with the Office’s assertion that the claim falls within at least one of the groupings of methods of organizing human activity as it involves a fundamental economic practice of “validating [a] transaction” and “[a] commercial transaction” for “[m]itigating risk.” (Office Action at 19), Application respectfully disagrees with this unreasonably broad abstraction and interpretation of previously presented claims. Applicant’s Specification at page 3, lines 8-26, provides a solution to the problem that conventional blockchain does not allow locking scripts to embed certain data that is predicated on the existing data of the blockchain for unlocking a digital asset in order to transfer the control of that digital asset to another party. This is because the certain data required to be embedded may be unknown by the other party at the time the locking script is created. There is no existing mechanism within the conventional blockchain to query the state of the blockchain to obtain the data for generation of the locking script. The disclosed solution improves blockchain technology by providing a mechanism to implement constraints on the data in unlocking scripts. By injecting the constrained data into the unlocking scripts at runtime, a blockchain transaction, such as for transfer of a digital asset, can be based on aspects of the blockchain.

Applicant respectfully contends that the claimed subject matter is not related to an abstract idea. The blockchain is a technical environment that is implemented using technical means. These technical means (electronic device, blockchain network, processor) are recited in claim 1. In the claimed method, blockchain technology is applied in a new and inventive manner to extend the functionality of the blockchain.

Conventionally, a locking script could require that certain data be provided in an unlocking script to unlock an associated digital asset. This requires embedding a hash of the data inside the locking script. However, this is not possible if the data is undetermined (e.g., not known and fixed) at the time the locking script is created. Additionally, there are no existing opcodes within the blockchain to query the state of the blockchain at execution of a script to obtain data which was not already in existence when the locking script was created. Therefore, there is a problem within the existing blockchain infrastructure that it is not possible to constrain a locking script based on a future state of the blockchain itself, for example, to require a certain block header, or that certain other transactions be located within certain blocks of the blockchain. This restricts the functionality of the blockchain.

Applicant is not claiming a locking script, at least in their independent claims.
The claimed computer-implemented method addresses this problem by enabling constraints on data in unlocking scripts to require that the blockchain be in a certain state before the unlocking script can be used to unlock the locking script and access a digital asset of the transaction, by including blockchain specific data, in particular block headers, in the constraints. In this way, a locking script may include a constraint based on data that is not yet in existence at the time of creation of the locking script.

The claimed method therefore increases the range of inputs which can be received by a blockchain script, thereby increasing the range of functionality which can be provided by scripts in a blockchain transaction. For at least this reason, the claimed method is not simply a recitation of a tool to implement an abstract idea as alleged by the Office, but the claimed method is rooted in computer-implemented technology and provides a technical solution that enhances the range of functionality of the blockchain.

Consequently, Applicant respectfully submits that the Office has not demonstrated a recitation in the claim of an abstract idea, but merely a conclusion that the claimed subject matter can be used for obtaining and validating a transaction. Applicant is unaware of any authority, and the Office has cited no authority, supporting the proposition that a claim recites an abstract idea if it recites a technology that can be used for the purpose of organizing human activity. Indeed, if such a proposition were true, nearly all claims directed to computer-implemented technologies would be said to recite an abstract idea and this is clearly not the case. Indeed, the well-known case DDR Holdings, LLC vy. Hotels.com 773 F.3d 1245 (Fed. Cir. 2014) involved a system used for ecommerce. Just as in DDR Holdings, the fact that a claimed system can be used for organizing human activity does not mean that it necessarily recites organizing human activity. Thus, Applicant respectfully submits that the claims do not recite an abstract idea and, therefore, are necessarily directed to patent eligible subject matter.

Applicants claims recited a transaction for a digital asset.  This is a commercial interaction, therefore abstract.

Accordingly, claims 1-12 and 14-16 are not directed to one of the three categories identified in the 20/9 PEG. Therefore, because the 20/9 PEG states that “if the claim does not recite a judicial exception, it is not directed to a judicial exception (Step 2A: No) and is eligible” (/d. at 54), Applicant submits that claims 1-12 and 14-16 do not recite a judicial exception and are therefore eligible. Reconsideration and withdrawal of the 35 U.S.C. § 101 rejection of claims 1-12 and 14-16, therefore, is respectfully requested.

The Examiner maintains the claims recite abstract elements.

B. The Claims Integrate The Alleged Abstract Idea Into A Practical Application
Even assuming, arguendo, that the claims are directed to an abstract idea, in the second prong of Step 2A (Prong 2), the claim is not abstract if the idea is integrated into a practical application. 2019 PEG at 50, 51, 53-57 (“Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, is the claim ‘directed to’ a judicial exception”). See also BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2016) (BASCOM); Alice at 1315. The Office is to “evaluate integration into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at page 19.

Applicant submits that the claims recite elements that establish a practical application at least in the features of recited by amended claim 1. As set out above, the claims address a problem with blockchain infrastructure and accordingly include limitations relating to the blockchain, requiring obtaining a block header from a block of the blockchain and requiring the blockchain to be in a predefined state before the second blockchain transaction for transferring control of a digital asset can be validated.

The Office alleges that “he validating the blockchain by executing the first script and the second script, wherein the set of constraints includes a constraint that the set of data includes a block header of the blockchain, does not require using the block header for validating. The step of validating the blockchain only requires executing a first and second script, therefore executing two scripts that cause validating is at a very high level of generality.” (See Office Action, page 20, lines 5-10, also Office Action, page 6.)

Without acquiescing to the Office’s interpretation of these claim elements, Applicant has amended claim 1 further to streamline and/or reorganize the claim, to: (1) recite that constraints specified by executing a first script from a first blockchain transaction both include and constrain a set of data from a blockchain, reciting, “a first constraint that a set of data obtained by the node includes information obtained from a blockchain associated with the blockchain network, a second constraint that the set of data includes a block header of a block of the blockchain, and a third constraint that the blockchain is in a predefined state defined by a set of parameters in the block header before the control of the digital asset can be transferred;” (2) recite that the set of data obtained by executing a second script of a second blockchain transaction “fulfills the set of constraints of the first script;” (3) recite that “validating the second blockchain transaction comprises verifying that the set of parameters of the block header fulfills the set of constraints;” and (4) reciting that recording of that second blockchain transaction “enable[s] the control of the digital asset to be transferred.” Thus, the claim clearly requires the use of the block header for the validating step, as, by execution of the first script of the first blockchain transaction, the block header is constrained by the set of constraints. Then, execution of the second script of the second blockchain transaction “causes the node to obtain the set of data that fulfills the set of constraints of the first script.” Then, “validating the second blockchain transaction comprises verifying that the set of parameters of the block header...” (from the obtained set of data) “fulfills the set of constraints.”

Additionally, it is respectfully submitted that the Office’s analysis does not take into account all the features of the previously claimed subject matter as a whole, and claim | as amended further distances the Office’s analysis from the pending claims. The recited validating step does require the block header. The second transaction cannot be validated unless the block header is provided as input, because the second transaction can only be validated when the constraints, imposed on the second transaction by the script included in the first transaction, are fulfilled. Amended claim 1 recites that the set of constraints require that the blockchain is in a predefined state before the digital asset can be transferred, and further that the set of data obtained by the node includes the block header.

Therefore, it can be seen that the step of validating is not claimed at the level of generality of merely executing two scripts. Claim 1 recites a set of constraints on the second blockchain transaction, imposed by the first blockchain transaction, which requires that the set of data includes a block header of a block of the blockchain and further that the blockchain associated with the blockchain network be in a predefined state before the digital asset can be transferred.

Accordingly, claim 1 recites a specific technique to improve the security of encrypted data and improve the efficiency by which secret information may be transmitted by enabling the data output to be transmitted over any communication network. It is also noted that the technique allows the second blockchain transaction to be validated without verifying that an entity that created the second blockchain transaction has access to the secret information. App. Spec., at page 5, lines 27- 28. Therefore, the claims provide a specific improvement in computer technology and qualify as eligible subject matter under 35 U.S.C. § 101.

Based on the above arguments, the claim amendments, and further consideration, the claims are determined to provide steps that provide a practical application.  

From Claim 1:
A computer-implemented method comprising:
receiving, at an interface of an electronic device operating as a node in a blockchain network, a first blockchain transaction associated with a digital asset, the first transaction comprising a first script that specifies a set of constraints on a second blockchain transaction to transfer control of the digital asset by recording the second blockchain transaction to a distributed ledger of the blockchain network, wherein the set of constraints comprise:  

a first constraint that a set of data obtained by the node includes information obtained from a blockchain associated with the blockchain network, 

a second constraint that the set of data includes a block header of a block of the blockchain, and

a third constraint that the blockchain is in a predefined state defined by a set of parameters in the block header before the control of the digital asset can be transferred;

obtaining, at the interface of the electronic device, the second blockchain transaction, the second transaction comprising a second script that, as a result of being executed by a processor of the electronic device, causes the node to obtain the set of data that fulfills the set of constraints of the first script; and

validating the blockchain second transaction by executing, by the processor, the first script and the second script, wherein the validating the second blockchain transaction comprises verifying that the  set of parameters of the  block header fulfills the set of constraints; and 

enabling the control of the digital asset to be transferred by recording the second blockchain transaction to the distributed ledger.

The above in bold is considered to provide a practical application and/or significantly more.  The above is more than just transferring an asset at a high level of generality and is about controlling the transfer with specific constraints.


Applicant argues 35 USC §103 Rejection, starting pg. 14 of Remarks:

The argument is moot as a new rejection is required based on the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “a third constraint that the blockchain is in a predefined state defined by a set of parameters in the block header before the control of the digital asset can be transferred;” where predefined state is indefinite.  Teachings of this also could not be found in the disclosure to explain what this would comprise.
Claim 1 has “validating the second blockchain transaction by executing, by the processor, the first script and the second script, wherein the validating the second blockchain transaction comprises verifying that the set of parameters of the block header fulfills the set of constraints;” where it is indefinite as to parameters fulfill the set of constraints, if they themselves are a subset of the constraints.
Claims 3-12 and 14-16 are further rejected as they depend from their independent claim 1.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0301047 to Brown et al. in view of Antonopoulos (Andreas Antonopoulos, Mastering Bitcoin, Unlocking Digital Crypto-Currencies”) in view of Pub. No. US 2016/0191243 to Manning and in further view of Pub. No. US 2019/0140822 to Xie et al.
Regarding claim 1
A computer-implemented method comprising:
receiving, at an interface of an electronic device operating as a node in a blockchain network, a first blockchain transaction associated with a digital asset, the first transaction comprising a first script that specifies a set of constraints on a second blockchain transaction to transfer control of the digital asset by recording the second blockchain transaction to a distributed ledger of the blockchain network, wherein the set of constraints comprise:  
{From Applicant’s disclosure…

One area of current research is the use of blockchain-based computer programs for the implementation of "smart contracts". Unlike a traditional contract which would be written in natural language, smart contracts are computer programs designed to automate the execution of the terms of a machine-readable contract or agreement.” (pg. 2, lines 15-19)

Therefore smart contracts are computer programs.}

	Brown et al. teaches:

Blockchain and smart contracts, where smart contract are therefore computer programs as operations are applied (automate execution of terms)…
“Embodiments disclosed herein ensure that all parties remain in consensus as to the state of the agreement or document and the evolution of that state so that the parties can take necessary subsequent actions. One could argue that this is the essence of the "smart contract" and blockchain movement ensuring that the data held by different actors is and remains consistent as operations are applied to update that data.” [0056]

Inputting (receiving) to a distributed ledger (electronic device and at a node) a document (first transaction)…
“In one aspect of the present invention, a method for managing states of a dynamic electronic document, comprises the steps of: recording a dynamic electronic document establishing a first content state; proposing changes to the electronic document altering the first content state; verifying the proposed changes as valid; receiving the proposed changes; accepting the proposed changes; updating the dynamic electronic document having a second content state; and inputting the dynamic electronic document to a private distributed ledger.” [0016]

Where the document including a contract code (first script) relating to an asset (asset)…
“Further example embodiments of the present invention may include one or more of the following features. The contract code file further comprises one or more rules relating to the holding of an asset, obligation, or agreement by one or both of the parties. The contract code file further comprises a rule relating to an obligation of one or both parties, said obligation expressed in the legal prose document. The contract code include machine readable instructions that cause actions or enforce obligations for which the parties are responsible, as defined in the legal prose…” [0015]

Where the contract code includes rules (constraints)…
“Further example embodiments of the present invention may include one or more of the following features. The contract code file further comprises one or more rules relating to the holding of an asset, obligation, or agreement by one or both of the parties. The contract code file further comprises a rule relating to an obligation of one or both parties, said obligation expressed in the legal prose document…” [0015]

Where the asset could include currency type and value of a currency (therefore digital asset)…
“Further example embodiments of the present invention may include one or more of the following features. The contract code file further comprises one or more rules relating to the holding of an asset, obligation, or agreement by one or both of the parties. The contract code file further comprises a rule relating to an obligation of one or both parties, said obligation expressed in the legal prose document. The contract code include machine readable instructions that cause actions or enforce obligations for which the parties are responsible, as defined in the legal prose. The legal prose includes one or more blank fields upon which the contract code and parameters may supply the value. The blank fields comprise one or more of the following categories: currency type, asset type, value of currency, amount of asset, party to be paid, location of asset, security information, balance of asset, or balance of currency. The blank fields may represent any value or identifier that may be determined at a later date without changing the underlying rights or obligations of the parties to the state object or transaction. The parameters include at least one defined value related to one or more of the blank fields included in the legal prose document.” [0015]

That includes security information (constraints on a second transaction)…
“Further example embodiments of the present invention may include one or more of the following features. The contract code file further comprises one or more rules relating to the holding of an asset, obligation, or agreement by one or both of the parties. The contract code file further comprises a rule relating to an obligation of one or both parties, said obligation expressed in the legal prose document. The contract code include machine readable instructions that cause actions or enforce obligations for which the parties are responsible, as defined in the legal prose. The legal prose includes one or more blank fields upon which the contract code and parameters may supply the value. The blank fields comprise one or more of the following categories: currency type, asset type, value of currency, amount of asset, party to be paid, location of asset, security information, balance of asset, or balance of currency. The blank fields may represent any value or identifier that may be determined at a later date without changing the underlying rights or obligations of the parties to the state object or transaction. The parameters include at least one defined value related to one or more of the blank fields included in the legal prose document.” [0015]
	
Provide an interface service to users and example of upload (obtained) from the Internet (a network) content (data obtained from the Internet (network) associated with the transaction (therefore the distributed ledger network)…
“FIG. 1 is a block diagram illustrating a suitable computing environment or managing transactions using a private distributed ledger. The computing environment 100 includes a transaction management system 110, which provides an Application Programming Interface (API) service 115 and/or via deployable software (local or cloud-based) configured to enable users, customers, enterprise systems, and so on, to access various different transaction management functions provided by the transaction management system 110. For example, a user at a computing device 130 (such as a desk top computer, mobile device, lap top, and so on) may upload, over a network 125 (e.g., the Internet), an application or other content associated with a transaction involving a state object supported by the transaction management system. In some embodiments transaction management system may communicate with other transaction management systems, or other computer systems instead of one or more end user terminals.” [0067]

Nodes used to store objects (information)…
“And in an additional example embodiment of the present invention, a method of finalizing an electronic transaction between two parties comprises: storing at one or more nodes of a distributed ledger one or more input state objects; proposing a transaction relating to the one more input state objects, wherein the transaction comprises an input state object, a command, and an output state object; validating the proposed transaction, wherein validation comprises running the contract code for each type of contract referenced by the state objects in the transaction; and confirming electronic signatures for the input state object(s) and transaction; assigning a uniqueness identification to the transaction; verifying that the input state object(s) has not previously been consumed by a prior transaction; recording in a database the consumption of the input state object(s); verifying to one or more nodes in the distributed ledger that the transaction is finalized; and storing an output state object reflecting the outcome of the transaction.” [0022]

a first constraint that a set of data obtained by the node includes information obtained from a blockchain associated with the blockchain network, 

	See Script below.

See Node and Blockchain Network below.

a second constraint that the set of data includes a block header of a block of the blockchain, and

	See Script below.

	See Block Header below.

a third constraint that the blockchain is in a predefined state defined by a set of parameters in the block header before the control of the digital asset can be transferred;

See Script below.

See Block Header below.

obtaining, at the interface of the electronic device, the second blockchain transaction, the second transaction comprising a second script that, as a result of being executed by a processor of the electronic device, causes the node to obtain the set of data that fulfills the set of constraints of the first script; and

A transaction includes a command (second script) for transferring funds (a second transaction to transfer control of the digital asset)… 
“The transaction may be verified as including permissible changes to the state object. For example a transaction may include a command for transferring funds and require appropriate electronic signatures from the party holding the funds.” [0079]

Another example of proposing (obtaining) a proposed transaction in question (second transaction), which includes input object with contract (script)…
“Additional example embodiments of the present invention are directed to a system for finalizing an electronic transaction comprising: a distributed ledger subsystem for recording object states, wherein each object state comprises a legal prose document, contract code, a parameters document, and at least one electronic signature; a transaction subsystem for proposing a transaction comprising an input object state, a command, and an output object state; a validation subsystem for confirming the command of the proposed transaction conforms with the parameters and contract code of the input object state; contract code is executed for all contracts referenced by state objects whether they are input or output state objects; commands signify intention of the party constructing the transaction (ISSUE, TRANSFER, etc.) and map to the corresponding parts of the contract code which require executing to validate the transaction in question, a verification subsystem for verifying that the input object state has not been previous consumed by a prior transaction.” [0024]

validating the blockchain second transaction by executing, by the processor, the first script and the second script, wherein the validating the second blockchain transaction comprises verifying that the  set of parameters of the  block header fulfills the set of constraints; and 

Electronic signature or public/private key…
“And the state object may further comprise an electronic signature or other form of acknowledgment, such as a public or private key, such that the signed state object is an acknowledgement by the parties to the agreement that the state or condition of the state object (e.g., the value of the assets and the asset type, having an associated interest rate at a particular time) is valid and the parties are in agreement to the state or status.” [0094]

Validating by running contract code (executing a second transaction)…
“And in an additional example embodiment of the present invention, a method of finalizing an electronic transaction between two parties comprises: storing at one or more nodes of a distributed ledger one or more input state objects; proposing a transaction relating to the one more input state objects, wherein the transaction comprises an input state object, a command, and an output state object; validating the proposed transaction, wherein validation comprises running the contract code for each type of contract referenced by the state objects in the transaction; and confirming electronic signatures for the input state object(s) and transaction; assigning a uniqueness identification to the transaction; verifying that the input state object(s) has not previously been consumed by a prior transaction; recording in a database the consumption of the input state object(s); verifying to one or more nodes in the distributed ledger that the transaction is finalized; and storing an output state object reflecting the outcome of the transaction.” [0022]

“Commands may be embedded inside a Transaction. Sometimes, there's a larger piece of data that can be reused across many different transactions. For this use case Attachments may also be associated with the transaction. Transactions can refer to zero or more Attachments by hash. Attachments are always ZIP/JAR files, which may contain arbitrary content or data that is not consumed during the execution of a transaction in the same way that state objects are.” [0119]

Another example of confirming (validating) the proposed transaction (second transaction), where the contract code is executed for all contracts referenced by state objects (therefore input and output objects are executed)…
“Additional example embodiments of the present invention are directed to a system for finalizing an electronic transaction comprising: a distributed ledger subsystem for recording object states, wherein each object state comprises a legal prose document, contract code, a parameters document, and at least one electronic signature; a transaction subsystem for proposing a transaction comprising an input object state, a command, and an output object state; a validation subsystem for confirming the command of the proposed transaction conforms with the parameters and contract code of the input object state; contract code is executed for all contracts referenced by state objects whether they are input or output state objects; commands signify intention of the party constructing the transaction (ISSUE, TRANSFER, etc.) and map to the corresponding parts of the contract code which require executing to validate the transaction in question, a verification subsystem for verifying that the input object state has not been previous consumed by a prior transaction.” [0024]

See Block Header below.

enabling the control of the digital asset to be transferred by recording the second blockchain transaction to the distributed ledger.
[No Patentable Weight is given to intended use language of “to be transferred…” as transfer never happens.]

“The transaction may be verified as including permissible changes to the state object. For example a transaction may include a command for transferring funds and require appropriate electronic signatures from the party holding the funds.” [0079]

Recording the transaction…
“With reference to FIG. 4, a method (400) for validating and communicating changes to a dynamic electronic document between a first and second user is provided. The method comprises the following steps. Accessing (410) a dynamic electronic document comprising a state object. Proposing a first transaction (420) comprising (or referencing) the state object, a transaction command, and validation protocol wherein, the state object represents the current version of the dynamic electronic document as represented on a private distributed ledger, the transaction command represents the proposed changes to the state object, and the validation protocol comprises reference to the contract code to gain consensus that the transaction is permissible under the contract code, the source of the transaction command, and/or, one or more parties to receive the first transaction. Receiving the first transaction (430) and accepting the transaction command (440). Updating the state object (450) of the dynamic electronic document to reflect the accepted proposed first transaction and recording the updated state object on a private distributed ledger (460).” [0080]

Script
Brown et al. teaches blockchain.  They do not teach script.

Antonopoulos also in the business of blockchain teaches:

Example of nodes download block headers…
“SPV nodes download only the block headers and do not download the trans times smaller than the full blockchain. SPV nodes cannot construct a full picture of all the UTXOs that are available for spending, as they do not know about all the transactions on the network. SPV nodes verify transactions using a slightly different methodology that relies on peers to provide partial views of relevant parts of the blockchain on demand.” (pg. 150, last para. – pg. 151 top para.)

Transaction script for storing block header values to find valid blocks, and without having to modify the timestamp (therefore predetermined state)…
“ 2012 bitcoin mining has evolved to resolve a fundamental limitation in the structure of the block header. In the early days of bitcoin, a miner could find a block by iterating through the nonce until the resulting hash was below the target. As difficulty increased, miners often cycled through all 4 billion values of the nonce without finding a block. However, this was easily resolved by updating the block timestamp to account for the elapsed time. Since the timestamp is part of the header, the change would allow miners to iterate through the values of the nonce again with different results. Once mining hardware exceeded 4 GH/sec however, this approach became increasingly difficult as the nonce values were exhausted in less than a second. As ASIC mining equip‐ment started pushing and then exceeding the TH/sec hash rate, the mining software needed more space for nonce values in order to find valid blocks. The timestamp could be stretched a bit, but moving it too far into the future would cause the block to become invalid. A new source of “change” was needed in the block header. The solution was to use the coinbase transaction as a source of extra nonce values. Since the coinbase script can store between 2 and 100 bytes of data, miners started using that space as extra nonce space, allowing them to explore a much larger range of block header values to find valid blocks. The coinbase transaction is included in the merkle tree, which means that any change in the coinbase script causes the merkle root to change. Eight bytes of extra nonce, plus the 4 bytes of “standard” nonce allow miners to explore a total 296 (8 followed by 28 zeroes) possibilities per second without having to modify the timestamp. If, in the future, a miner could run through all these possibilities, they could then modify the timestamp. There is also more space in the coinbase script for future expansion of the extra nonce space.” (pg. 210, last para – pg. 211 top para.)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Brown the ability to use a transaction script to contain block header information as taught by Antonopoulos since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Antonopoulos who teaches using transaction scripts with block header information to search as this solve a technical problem found in processing hashes.

Node and Blockchain Network
The combined references teach transaction script with block header information.  They do not teach node and specifics of header information.

Manning also in the business of node and blockchain teaches:
Block header as identifier…
“The primary identifier of a block is its cryptographic hash, a digital fingerprint, in one embodiment made by hashing the block header twice through a hash algorithm such as the Secure Hash Algorithm 256 (SHA256) algorithm. The resulting 32-byte hash is called the block hash but is more accurately the block header hash, because only the block header is used to compute it. Unlike distributed blockchains such as Bitcoin, which use a common first block everywhere, each private blockchain may use its own unique first block, as described in more detail below. The block hash identifies a block uniquely and unambiguously and can be independently derived by any node by simply hashing the block header.” [0034]

Block position in a blockchain (therefore a blockchain network) as identifier…
“A second way to identify a block is by its position in the blockchain, called the block height. The first block ever created is at block height 0 (zero). A block can thus be identified two ways: by referencing the block hash or by referencing the block height. Each subsequent block added "on top" of that first block is one position "higher" in the blockchain, like boxes stacked one on top of the other.” [0036]

“A Merkle tree, also known as a binary hash tree, is a data structure used for efficiently summarizing and verifying the integrity of large sets of data. Merkle trees are binary trees containing cryptographic hashes. The term "tree" describes a branching data structure, but these trees are usually displayed upside down with the "root" at the top and the "leaves" at the bottom of a diagram, as is illustrated in the examples that follow.” [0048]

Node can read block headers…
“As can be seen from the table, while the block size increases rapidly, from 4 KB with 16 records to a block size of 16 MB to fit 65,535 records, the Merkle path required to prove the inclusion of a transaction increases much more slowly, from 128 bytes to only 512 bytes. With Merkle trees, a node can read just the block headers (80 bytes per block) and still be able to identify a resource record's inclusion in a block by retrieving a small Merkle path from a full node, without storing or transmitting the vast majority of the blockchain, which might be several gigabytes in size.” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a node read blockchain network data as taught by Manning since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Manning who teaches the benefits of using a node to read blockchain data, where the benefits of using such data for security purposes (e.g. Merkle analysis). 

	Block Header
The combined references teach blockchain and electronic signature, public/private key, time stamp and Merkle tree.  They also teach scripts searching block headers.  They do not teach details of block header.

Xie also in the business of blockchain, electronic signature, public/private key, timestamp and Merkle tree teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a hash value, merkle root, timestamp, public key, and signature of new block header data…



    PNG
    media_image1.png
    111
    476
    media_image1.png
    Greyscale

Smart contract (therefore computer program to automate execution of terms), which includes a node apparatus read identity information from a smart contract and authenticate account and party…
“After a permission of an account is determined, a node apparatus configured with a corresponding account has a corresponding blockchain permission. A node apparatus configured with an identity certificate issuing account may issue a smart contract for recording identity information of a user account, and is responsible for writing the identity information of the user account to the smart contract. A node apparatus configured with an authenticating user account may read identity information of an authenticated user account from a smart contract, and authenticate the authenticated party based on the information. A node apparatus configured with an authenticated user account may generate an account address, notify an identity certificate issuing account of identity information such as the address and public key, and record the identity information into a smart contract through the identity certificate issuing account.” [0126]

Block header used for verification…
“In the embodiments of the present disclosure, by adding a field stored with generator information into a block header, verifications of a block generator can be implemented, the generation of an illegal block is avoided, and the security is improved.” [0114]

Where account can restrict permissions to nodes/networks…
“In the present disclosure, node apparatuses are configured with corresponding accounts, and performing permission control on the accounts can restrict permissions of different node apparatuses so as to ensure security and privacy of blockchain data; on the other hand, by controlling access permissions of configured accounts of node apparatuses, a blockchain can be made into a private chain network, preventing unrelated nodes from accessing the network and improving the security of the blockchain; in addition, account permissions can be set through transactions sent by node apparatuses having the account management permission, and account addresses and permissions corresponding to accounts are recorded in a blockchain, so that the permissions of accounts can be queried in the blockchain, account permissions can be prevented from being changed, and the security of the blockchain can be ensured.” [0035]

Pubic key as an account address, that was generated by a node…
“An account address is generated by a node apparatus configured with a to-be-allocated-permission account, and sent to a target node apparatus. In an embodiment, a node apparatus configured with a to-be-allocated-permission account may generate an account address according to a public key.” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with authenticating information from a smart contract (computer program executing terms) at a node as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the benefits of using smart contract with block headers for authenticating a transaction.

Regarding claim 4
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a fourth constraint that the set of data includes a third transaction from the block of the blockchain.

Brown teaches:
Example of information obtained from chains of transactions (therefore more than two)…
“For a Transaction to be considered valid (and hence a candidate for finalization): its inputs states must be from valid transactions (recursively-such as one may iterate back through state chains and inspect the uniqueness of each state and validity of each state transition); it must be electronically signed by all parties identified in the transaction's commands; and it must be accepted by the verify function of every contract pointed to by the input and output states objects.” [0110]

Regarding claim 7
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a sixth constraint that the set of data includes a block header chain that includes an ordered set of block headers, the ordered set of block headers including a plurality of block headers, the ordered set of block headers specifying an order associated with the plurality of block headers.

The combined references teach block header and time stamp (inherent with use of a time stamp for a chain is an ordered set).

From above…
Block Header
The combined references teach blockchain and electronic signature, public/private key, time stamp and Merkle tree.  They do not teach details of block header.

Xie also in the business of blockchain, electronic signature, public/private key, timestamp and Merkle tree teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a hash value, merkle root, timestamp, public key, and signature of new block header data…



    PNG
    media_image1.png
    111
    476
    media_image1.png
    Greyscale

Smart contract (therefore computer program to automate execution of terms), which includes a node apparatus read identity information from a smart contract and authenticate account and party…
“After a permission of an account is determined, a node apparatus configured with a corresponding account has a corresponding blockchain permission. A node apparatus configured with an identity certificate issuing account may issue a smart contract for recording identity information of a user account, and is responsible for writing the identity information of the user account to the smart contract. A node apparatus configured with an authenticating user account may read identity information of an authenticated user account from a smart contract, and authenticate the authenticated party based on the information. A node apparatus configured with an authenticated user account may generate an account address, notify an identity certificate issuing account of identity information such as the address and public key, and record the identity information into a smart contract through the identity certificate issuing account.” [0126]

Block header used for verification…
“In the embodiments of the present disclosure, by adding a field stored with generator information into a block header, verifications of a block generator can be implemented, the generation of an illegal block is avoided, and the security is improved.” [0114]

Where account can restrict permissions to nodes/networks…
“In the present disclosure, node apparatuses are configured with corresponding accounts, and performing permission control on the accounts can restrict permissions of different node apparatuses so as to ensure security and privacy of blockchain data; on the other hand, by controlling access permissions of configured accounts of node apparatuses, a blockchain can be made into a private chain network, preventing unrelated nodes from accessing the network and improving the security of the blockchain; in addition, account permissions can be set through transactions sent by node apparatuses having the account management permission, and account addresses and permissions corresponding to accounts are recorded in a blockchain, so that the permissions of accounts can be queried in the blockchain, account permissions can be prevented from being changed, and the security of the blockchain can be ensured.” [0035]

Pubic key as an account address, that was generated by a node…
“An account address is generated by a node apparatus configured with a to-be-allocated-permission account, and sent to a target node apparatus. In an embodiment, a node apparatus configured with a to-be-allocated-permission account may generate an account address according to a public key.” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with authenticating information from a smart contract (computer program executing terms) at a node as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the benefits of using smart contract with block headers for authenticating a transaction.

Regarding claim 8
The computer-implemented method claimed in claim 7, wherein the node determines whether the sixth constraint that the set of data includes the block header chain is satisfied by at least:

selecting a pair of block headers based at least in part on the order associated with the plurality of block headers, the pair of block headers comprising a first block header of the pair of block headers and a second block header of the pair of block headers; and

The combined references teach script and block header for multiple transactions.  For example…

Script
Brown et al. teaches blockchain.  They do not teach script.

Antonopoulos also in the business of blockchain teaches:

Transaction script for storing block header values and without having to modify the timestamp (therefore predetermined state)…
“ 2012 bitcoin mining has evolved to resolve a fundamental limitation in the structure of the block header. In the early days of bitcoin, a miner could find a block by iterating through the nonce until the resulting hash was below the target. As difficulty increased, miners often cycled through all 4 billion values of the nonce without finding a block. However, this was easily resolved by updating the block timestamp to account for the elapsed time. Since the timestamp is part of the header, the change would allow miners to iterate through the values of the nonce again with different results. Once mining hardware exceeded 4 GH/sec however, this approach became increasingly difficult as the nonce values were exhausted in less than a second. As ASIC mining equip‐ment started pushing and then exceeding the TH/sec hash rate, the mining software needed more space for nonce values in order to find valid blocks. The timestamp could be stretched a bit, but moving it too far into the future would cause the block to become invalid. A new source of “change” was needed in the block header. The solution was to use the coinbase transaction as a source of extra nonce values. Since the coinbase script can store between 2 and 100 bytes of data, miners started using that space as extra nonce space, allowing them to explore a much larger range of block header values to find valid blocks. The coinbase transaction is included in the merkle tree, which means that any change in the coinbase script causes the merkle root to change. Eight bytes of extra nonce, plus the 4 bytes of “standard” nonce allow miners to explore a total 296 (8 followed by 28 zeroes) possibilities per second without having to modify the timestamp. If, in the future, a miner could run through all these possibilities, they could then modify the timestamp. There is also more space in the coinbase script for future expansion of the extra nonce space.” (pg. 210, last para – pg. 211 top para.)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Brown the ability to use a transaction script to contain block header information as taught by Antonopoulos since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Antonopoulos who teaches using transaction scripts with block header information to search as this solve a technical problem found in processing hashes.

Brown et al. teaches:
Blockchain and smart contracts, where smart contract are therefore computer programs as operations are applied (automate execution of terms)…
“Embodiments disclosed herein ensure that all parties remain in consensus as to the state of the agreement or document and the evolution of that state so that the parties can take necessary subsequent actions. One could argue that this is the essence of the "smart contract" and blockchain movement ensuring that the data held by different actors is and remains consistent as operations are applied to update that data.” [0056]

Therefore blockchain which includes chains of blocks (therefore chains of blockheaders)

Block Header
The combined references teach blockchain and electronic signature, public/private key, time stamp and Merkle tree.  They do not teach details of block header.

Xie also in the business of blockchain, electronic signature, public/private key, timestamp and Merkle tree teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a hash value, merkle root, timestamp, public key, and signature of new block header data…



    PNG
    media_image1.png
    111
    476
    media_image1.png
    Greyscale

Smart contract (therefore computer program to automate execution of terms), which includes a node apparatus read identity information from a smart contract and authenticate account and party…
“After a permission of an account is determined, a node apparatus configured with a corresponding account has a corresponding blockchain permission. A node apparatus configured with an identity certificate issuing account may issue a smart contract for recording identity information of a user account, and is responsible for writing the identity information of the user account to the smart contract. A node apparatus configured with an authenticating user account may read identity information of an authenticated user account from a smart contract, and authenticate the authenticated party based on the information. A node apparatus configured with an authenticated user account may generate an account address, notify an identity certificate issuing account of identity information such as the address and public key, and record the identity information into a smart contract through the identity certificate issuing account.” [0126]

Block header used for verification…
“In the embodiments of the present disclosure, by adding a field stored with generator information into a block header, verifications of a block generator can be implemented, the generation of an illegal block is avoided, and the security is improved.” [0114]

Where account can restrict permissions to nodes/networks…
“In the present disclosure, node apparatuses are configured with corresponding accounts, and performing permission control on the accounts can restrict permissions of different node apparatuses so as to ensure security and privacy of blockchain data; on the other hand, by controlling access permissions of configured accounts of node apparatuses, a blockchain can be made into a private chain network, preventing unrelated nodes from accessing the network and improving the security of the blockchain; in addition, account permissions can be set through transactions sent by node apparatuses having the account management permission, and account addresses and permissions corresponding to accounts are recorded in a blockchain, so that the permissions of accounts can be queried in the blockchain, account permissions can be prevented from being changed, and the security of the blockchain can be ensured.” [0035]

Pubic key as an account address, that was generated by a node…
“An account address is generated by a node apparatus configured with a to-be-allocated-permission account, and sent to a target node apparatus. In an embodiment, a node apparatus configured with a to-be-allocated-permission account may generate an account address according to a public key.” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with authenticating information from a smart contract (computer program executing terms) at a node as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the benefits of using smart contract with block headers for authenticating a transaction.
verifying that, for the pair of block headers, a hash of the first block header of the pair of block headers is equal to a hash value stored in the second block header of the pair of block headers.
The combined references teach hash and block header and verifying block header.	

	From above…
The combined references teach block header with parent block hash value.

Xie teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a parent block hash value (therefore hash value stored in second block).


    PNG
    media_image1.png
    111
    476
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with a parent block hash value as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the need to reference the parent block for future access.  

Regarding claim 9
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a seventh constraint that the set of data is obtained from a public blockchain of the blockchain network.

Brown teaches:
Agreement (constraint) with public ledger…
“In an example embodiment of the present invention a state object is a digital document that records the existence, content and current state of an agreement between two or more parties. In some examples a state object is an electronic agreement between two parties to a shared distributed ledger, such as a private or public distributed ledger.” [0090]

Regarding claim 10
The computer-implemented method claimed in claim 1, wherein one or more properties of the blockchain network are provided to the node prior to executing the first script and the second script.

Brown teaches:
Verifying input state not previously consumed (therefore prior to executing the first and second script)…
“…verifying that the input state object(s) has not previously been consumed by a prior transaction; recording in a database the consumption of the input state object(s); verifying to one or more nodes in the distributed ledger that the transaction is finalized; and storing an output state object reflecting the outcome of the transaction.” [0022]

Regarding claim 11
The computer-implemented method claimed in claim 1, wherein validating the second blockchain transaction is successfully performed without verifying that an entity that created the second blockchain transaction has access to secret information.

Brown teaches:
Example where verification is to the source of proposed change… 
“Additional aspects of the present invention may include one or more of the following features or steps. The dynamic electronic document comprises a state object having contract code based on legal prose. Changes to the electronic document impose a performance obligation to a first party. Proposed changes to the dynamic electronic document represent a proposed transaction between two parties having access over a network to the dynamic electronic document. Verification of the proposed changes to the dynamic electronic document comprises authenticating the current state of the dynamic electronic document and validating the source or content of the proposed changes…” [0020]

Regarding claim 14
A system, comprising:
a processor; and

Brown teaches:
“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]

memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1.

“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]

Regarding claim 15
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1.

Brown teaches:
“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]
“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]

Regarding claim 16
The computer-implemented method claimed in claim 1, further comprising transferring the control of the digital asset based at least in part on a result of the validating.

Brown teaches:
Transfer of assets based on agreements (smart contracts)…
“Indeed embodiments of the present invention are applicable to agreements that are translatable from legal prose to a machine readable code to indicate rights and obligations of a party with a transfer of assets, rights, or obligations.” [0057]

Transaction verified for transferring funds (assets)…
“The transaction may be verified as including permissible changes to the state object. For example a transaction may include a command for transferring funds and require appropriate electronic signatures from the party holding the funds.” [0079]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Patent No. US 5982296 to Wakasa et al. in view of  Pub. No. US 2017/0206382 to Rodriguez De Castro et al.
Regarding claim 3
The computer-implemented method claimed in claim 1, wherein the node determines whether the constraint that the set of data includes the block header of the block of the blockchain is satisfied by at least verifying that the set of parameters comprise:

a predetermined size of the block header;
See Size below.
a difficulty value of the block header that is greater than or equal to a blockchain difficulty value; and
See Difficulty below.
a hash of the block header that is less than or equal to a target value calculated from the difficulty value included in the block header.
See Difficulty below.
Size
The combined references teach header, they do not teach verifying a size.

Wakasa et al. also in the business of header teaches:
Recognizes (verifying) length (size) in the header…
“When the header is received from the line data processor 23 in FIG. 2, the memory manager 22 recognizes the length (data length) contained in the header and also the beginning of an empty block chain available in the data buffer 21, and performs control to store the received user data (frame) by using a descriptor chain technique…” (col. 4, lines 6-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to verify a header size as taught by Wakasa et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach using various constraints to verify and secure a block and using data length of a block is one more constraint to enhance block and transaction security.

Difficulty
The combined references teach header, they do not teach difficulty.

Rodriguez De Castro et al. also in the business of header teaches:

Difficulty (numeric or hash) value exceeds and not exceeds a difficulty level (target)…
“…In the particular case of the bitcoin network, the validity criteria is expressed by a certain numeric value (often referred to as the difficulty level) that the numeric value of the 256 bit number produced by the final hash output may not exceed if it is to be considered valid. Thus if the numeric value or the final hash exceeds the difficulty level by any amount, the candidate transaction block header fails the validity test, and if it does not exceed the difficulty level it passes the validity test. In blockchain systems other than the one associated with the bitcoin network, some embodiments may employ the same criteria for determining validity, while other embodiments may employ different criteria for determining validity.” [0062]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to perform a difficulty test as taught by Rodriguez De Castro et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach using various constraints to verify and secure a block and using difficulty level is just one more constraint to enhance block and transaction security.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Pub. No. US 2017/0085545 to Lohe et al.
Regarding claim 5
The computer-implemented method claimed in claim 4, wherein:
the set of data includes the block header of the block of the blockchain;
The combined references teach block header. For example…
Xie also in the business of blockchain, electronic signature, public/private key, timestamp and Merkle tree teaches:

Block header with various fields…
“Referring to FIG. 7, in an embodiment, in order to verify permissions of an account that generated a block, a field for storing generator information of generating a new block is added to the block header of the block. The generator information comprises at least: a public key corresponding to an account address of a configured account of the node apparatus that generates the new block, and a signature of the new block header data.” [0104]

Where the fields include a hash value, merkle root, timestamp, public key, and signature of new block header data…



    PNG
    media_image1.png
    111
    476
    media_image1.png
    Greyscale

Smart contract (therefore computer program to automate execution of terms), which includes a node apparatus read identity information from a smart contract and authenticate account and party…
“After a permission of an account is determined, a node apparatus configured with a corresponding account has a corresponding blockchain permission. A node apparatus configured with an identity certificate issuing account may issue a smart contract for recording identity information of a user account, and is responsible for writing the identity information of the user account to the smart contract. A node apparatus configured with an authenticating user account may read identity information of an authenticated user account from a smart contract, and authenticate the authenticated party based on the information. A node apparatus configured with an authenticated user account may generate an account address, notify an identity certificate issuing account of identity information such as the address and public key, and record the identity information into a smart contract through the identity certificate issuing account.” [0126]

Block header used for verification…
“In the embodiments of the present disclosure, by adding a field stored with generator information into a block header, verifications of a block generator can be implemented, the generation of an illegal block is avoided, and the security is improved.” [0114]

Where account can restrict permissions to nodes/networks…
“In the present disclosure, node apparatuses are configured with corresponding accounts, and performing permission control on the accounts can restrict permissions of different node apparatuses so as to ensure security and privacy of blockchain data; on the other hand, by controlling access permissions of configured accounts of node apparatuses, a blockchain can be made into a private chain network, preventing unrelated nodes from accessing the network and improving the security of the blockchain; in addition, account permissions can be set through transactions sent by node apparatuses having the account management permission, and account addresses and permissions corresponding to accounts are recorded in a blockchain, so that the permissions of accounts can be queried in the blockchain, account permissions can be prevented from being changed, and the security of the blockchain can be ensured.” [0035]

Pubic key as an account address, that was generated by a node…
“An account address is generated by a node apparatus configured with a to-be-allocated-permission account, and sent to a target node apparatus. In an embodiment, a node apparatus configured with a to-be-allocated-permission account may generate an account address according to a public key.” [0076]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header with authenticating information from a smart contract (computer program executing terms) at a node as taught by Xie since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Xie and the benefits of using smart contract with block headers for authenticating a transaction.
the set of constraints includes a fifth constraint that the third transaction is included in the block; and
Brown teaches:
Example of information obtained from chains of transactions (therefore more than two)…
“For a Transaction to be considered valid (and hence a candidate for finalization): its inputs states must be from valid transactions (recursively-such as one may iterate back through state chains and inspect the uniqueness of each state and validity of each state transition); it must be electronically signed by all parties identified in the transaction's commands; and it must be accepted by the verify function of every contract pointed to by the input and output states objects.” [0110]
the node determines whether the fifth constraint that the third transaction is included in the block based at least in part on the block header of the block of the blockchain is satisfied.
Node stores copy of processed (therefore determined that transaction is included in the block) for historical transactions…
“Once the transaction is validated by confirming the contract code referenced by each of the contract types referenced in the transaction, nodes store a copy of that transaction. Thus the data stored by nodes is an index of all current state objects to which they are party along with the historical set of transactions they processed to form this view.” [0116]

The combined references teach public key in the block header (therefore key is satisfied)…

    PNG
    media_image1.png
    111
    476
    media_image1.png
    Greyscale


Regarding claim 6
The computer-implemented method claimed in claim 5, wherein the node determines whether the fifth constraint that the third transaction is included in the block is satisfied by at least:
calculating a hash value of the third transaction based at least in part on an encoding of transactions in the block identified by the block header; and

Brown teaches:
Transaction processing with hash identifiers…
“Still another example embodiment of the present invention is directed to an electronic transaction processing system, comprising: a database comprising one or more state objects, each state object comprising a legal prose document having an identifying hash, contract code having an identifying hash, a parameters document having an identifying hash,..” [0025]
	The combined references teach hash in block header.	
verifying that the hash value of the third transaction is equal to a hash value stored in the block header.
Identified (verifying) with hash…
“Transactions are identified with a cryptographic hash. Validation of the earliest priority of a second or third transaction comprises attaching a uniqueness certificate or signature to the transaction.” [0020]

The combined references teach validating using block header, therefore hash value.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Patent No. US 10523443 to Kleinman.
Regarding claim 12
The computer-implemented method claimed in claim 1, wherein the first script is a locking script of the first blockchain transaction and the second script is an unlocking script for the first script.
The combined references teach smart contracts (scripts) and access.  They do not literally teach locking and unlocking.

Kleinman also in the business of script and access teaches:
Locking and unlocking scripts…
“A transaction input 731 includes a sourcing transaction hash field 741 that identifies the most recent transaction of the physical asset. A transaction input 731 includes an unlocking script 751. The unlocking script 751 includes information required by the blockchain network to satisfy the encumbrance expressed as the locking script in the sourcing transaction.” (col. 13, lines 3-9)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have locking and unlocking scripts as taught by Klienman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Kleinman who teaches the benefits of using locking and unlocking scripts to access transactions, where transactions benefit by the added security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693